Filed 10/9/14 P. v. Walton CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE

THE PEOPLE,
         Plaintiff and Respondent,                                   A141584

v.                                                                   (Lake County
DOW EDWIN WALTON,                                                    Super. Ct. Nos. CR932596 &
                                                                     CR933692-A)
         Defendant and Appellant.

                                                INTRODUCTION
         In this case, appellate counsel made an independent review of the proceedings
below and concluded the record reflects no meritorious claims for appeal. He has
advised defendant of his conclusion and advised defendant he may file a supplemental
brief raising issues he believes merit appellate review. Defendant has not filed any such
pleadings. Pursuant to People v. Kelly (2006) 40 Cal. 4th 106, 118-119, counsel asks this
court to conduct an independent review of the record. We have done so and find no
issues meriting further appellate consideration.
                                     PROCEDURAL BACKGROUND
         On December 20, 2013 in Lake County, defendant Dow Edwin Walton entered a
no contest plea to one felony count of driving under the influence (DUI) causing great
bodily injury (Veh. Code, § 23153, subd. (a)) and admitted he personally inflicted great
bodily injury (GBI) upon Andy Hopper (Pen. Code, § 12022.7, subd. (a)). Before
entering his plea, the court admonished defendant of his maximum exposure of six years
in prison. Defendant acknowledged his rights and waived them pursuant to Boykin v.

                                                             1
Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal. 3d 122. His counsel stipulated
there was a factual basis for the plea.
       On January 10, 2014, the Lake County District Attorney filed a separate
information charging defendant with felony counts of attempted robbery (Pen. Code, §§
664, 211), grand theft from the person (Pen. Code, § 487, subd. (a)), vandalism (Pen.
Code, § 594, subd. (a)), and making a criminal threat (Pen. Code, § 422). Among the
enhancements in this information was the allegation defendant was ineligible for
probation because he had prior felony convictions. (Pen. Code, § 1203, subd. (e)(4).)
       On March 4, 2014, upon motion by the district attorney, the information was
amended to add one felony count of being an accessory to the attempted robbery (Pen.
Code, § 32). Defendant then entered a no contest plea to the accessory charge as a felony
with the understanding any sentence he received in this prosecution would be concurrent
with the sentence in the pending DUI case. Again, before entering his plea, defendant
acknowledged his Boykin rights and waived them. His counsel stipulated there was a
factual basis for the plea. The remaining counts were dismissed by the court upon motion
by the prosecution.
       On March 28, 2014, defendant filed a motion to continue sentencing based on his
need for an operation, the amputation of his foot and lower leg. On April 7, 2014, the
trial court denied the request for a continuance and proceeded to hold the sentencing
hearing. The court made this ruling after meeting with the medical director of the county
jail where defendant was housed. The court stated, “It does appear that the procedure
that’s going to take place can proceed either way before or after sentence.”
       At the sentencing, defense counsel first asked for probation pursuant to Penal
Code section 1203, subdivision (e)(4). He argued in the alternative for the middle-term
sentence on the felony DUI. The trial court denied the two requested options by defense
counsel. The court selected the upper term of three years for the DUI-with-injury
conviction citing the following aggravating factors: the DUI involved great bodily injury,
                                             2
defendant engaged in violent conduct indicating he posed a danger to society, his prior
convictions were numerous, defendant served four prior prison terms, and his
performance on parole and probation had been unsatisfactory. The single factor in
mitigation observed by the court was defendant had made an early admission of
responsibility in the sentencing cases. The court ordered the aggravated term to be
enhanced by the three-year admission of GBI by defendant.
       The court ordered the accessory conviction to run concurrent with the DUI
sentence.
                                STATEMENT OF FACTS
       Regarding the DUI offense, the parties stipulated the facts entailed the following:
“On January 27 . . . the defendant was driving his automobile with two passengers –
M[s]. Regina Walton and Mr. Andy Hopper. According to witnesses, the defendant was
driving at a high speed and past cars over double yellow lines. The defendant lost control
of the vehicle and went off the roadway. CHP responded and pulled the defendant and
his passengers from the burning vehicle.
       “The defendant admitted he had recently smoked marijuana and
methamphetamine. A blood sample obtained confirmed that he had methamphetamine
and marijuana in his blood. An officer observed him at the scene to display signs and
symptoms of being under the influence of a controlled substance. One of . . . the
defendant’s passengers, Mr. Hopper, had suffered a skull fracture, multiple broken ribs,
lacerations and burns. . . . [¶] . . . Ms. Walton also suffered third-degree burns to her
abdomen, chest, and thigh.”
       On the accessory charge, the parties stipulated defendant gave misinformation to
police investigating the location of the robbery suspect, and that defendant knew at the
time the information was false.




                                              3
                                      DISCUSSION
       We have reviewed the record here. Defendant was correctly advised of his rights
before entering the no contest plea in each case. The facts support the pleas before us.
At all times defendant was ably represented by counsel. There is no certificate of
probable cause in either case.
                                     DISPOSITION
       We affirm the judgment.




                                             4
                                _________________________
                                Dondero, J.


We concur:


_________________________
Humes, P.J.


_________________________
Banke, J.




                            5